            Case 1:20-cr-00159-NONE-SKO Document 38 Filed 02/17/21 Page 1 of 2


 1

 2                           IN THE UNITED STATES DISTRICT COURT

 3                              EASTERN DISTRICT OF CALIFORNIA

 4

 5   UNITED STATES OF AMERICA,              )
                                            ) 1:20-cr-00093-NONE-SKO
 6              Plaintiff,                  )
                                            )
 7     v.                                   )
                                            )
 8   JOSE BALDEMAR AVALOS CASTRO, et        )
     al.,                                   )
 9           Defendant.                     )
                                            )
10                                          )
11                                          )
     UNITED STATES OF AMERICA,              ) 1:20-cr-00094-NONE-SKO
12                                          )
                Plaintiff,                  )
13                                          )
       v.                                   )
14                                          )
     REYNALDO VILLANUEVA,                   )
15          Defendant.                      )
                                            )
16                                          )
17                                          )
     UNITED STATES OF AMERICA,              ) 1:20-cr-00096-NONE-SKO
18                                          )
                Plaintiff,                  )
19                                          )
       v.                                   )
20                                          )
     PEDRO DURAN,                           )
21           Defendant.                     )
                                            )
22                                          )
23                                          )
     UNITED STATES OF AMERICA,              )   1:20-cr-00159-DAD-BAM
24                                          )
                Plaintiff,                  )   New Case Number:
25                                          )   1:20-cr-00159-NONE-SKO
       v.                                   )
26                                          )   ORDER REASSIGNING CASES FOR ALL
     RAMIRO CISNEROS-MONJE, et al.,         )   PURPOSES
27           Defendant.                     )
                                            )
28                                          )
29

30                                              1
          Case 1:20-cr-00159-NONE-SKO Document 38 Filed 02/17/21 Page 2 of 2


 1          Pusuant to the filing of the Notice of Related Cases in case numbers 1:20-cr-00093-NONE-SKO,

 2   1:20-cr-00094-NONE-SKO, 1:20-cr-00096-NONE-SKO and 1:20-cr-00159-DAD-BAM on February

 3   12, 2020;

 4          Case number 1:20-cr-00159-DAD-BAM is transferred to the docket of District Judge Dale A.

 5   Drozd and Magistrate Judge Sheila K. Oberto to effect a savings of judicial effort and judicial economy.

 6          To prevent a delay in documents being received by the correct judicial officer, the new case

 7   number listed below should be used on all future documents.

 8                                         1:20-cr-00159-NONE-SKO

 9
     IT IS SO ORDERED.
10

11      Dated:    February 16, 2021
                                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

29

30                                                       2
